Citation Nr: 1111241	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from March 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In April 2007, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

This appeal was before the Board in February 2008 at which time it was remanded for additional development.  This appeal was again before the Board in September 2009 at which time the Board determined that new and material evidence had been submitted to reopen the claim for service connection for a psychiatric disorder.  At that same time the Board remanded the reopened claim for service connection for a psychiatric disorder for additional development.  With respect to such claim decided herein, the Board finds that the RO substantially complied with the September 2009 remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his bipolar disorder is related to service.


CONCLUSION OF LAW

A bipolar disorder was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

The claim of entitlement to service connection for an acquired psychiatric disability, is being granted as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

II.  Service Connection

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14  Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).
Therefore, the Board will summarize the relevant evidence where appropriate.

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value,  accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran initially claimed service connection for an anxiety disorder as secondary to his service-connected status post fracture of the right zygomatic arch.  On VA mental disorders examination in January 1998 the assessment for the Veteran's claimed psychiatric disorder was primary insomnia and dysthymia.  In November 2002 the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD).  On VA psychiatric examination in May 2003 he was diagnosed with generalized anxiety disorder, major depression and alcohol abuse.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23  Vet. App. 1 (2009).  As such, the issue in the instant appeal is properly understood as a claim for service connection for an acquired psychiatric disability, to include insomnia, dysthymia (claimed as anxiety disorder) and PTSD.  For the reasons that follow, the Board concludes that service connection for an acquired psychiatric disability is warranted.

Service treatment records show that the Veteran received emergency care and treatment in November 1983 after being hit with a rock in the face, sustaining a laceration in the right infraorbital area.  The diagnosis was status post fracture of the right zygomatic arch, laceration of the right infraorbital region.  At his April 2007 Board hearing, the Veteran testified that his psychiatric symptoms began after the accident, which was before he was discharged from service.  He indicated that since that time his psychiatric symptoms have gotten progressively worse.  Hearing Transcript (Tr.), p. 3.

A review of the pertinent evidence of record reveals a March 2004 letter by S.S., a licensed psychotherapist, which reflects that, "[The Veteran] was initially seen in my office in July 1999, presenting the symptoms of depression, anxiety, severe sleep disturbance and experiencing symptoms of P.T.S.D. including flashbacks and auditory/visual hallucinations.  [The Veteran's] flashbacks and A/V hallucinations reflected his exposure to traumatic events during his time spent in the military."

In a March 2002 letter, Dr. M.O., a psychiatrist, stated "[The Veteran] has been under my care for a diagnosis of bipolar disorder and PTSD since August 16, 1999.  His symptoms include mood swings anxiety, sleep disturbance, hyper-vigilance, and flashbacks of his traumatic experience when in military, etc."  

In January 2002 a psychiatric evaluation by Dr. P.L. was sought strictly for a second opinion to see why the Veteran had "such significant problems with sleep, paranoia, anxiety, and questionably whether he has some PTSD."  Dr. P.L. stated that the Veteran's problems with dreams were not specifically related to his assault in the military as they seemed to be part of a chronic syndrome not related to his injury.  He diagnosed the Veteran with bipolar disorder and alcohol abuse.  

A March 2006 neuropsychological evaluation by Dr. S.B., licensed psychologist, reflects that the Veteran had a severe level of major depression, which he noted could be a major contributing factor to any cognitive deficit.  He further noted that the Veteran's "overall cognitive pattern is not inconsistent with his reported history of head injury, although it is difficult to determine the severity of his reported brain injury at this point."  He stated that "If the depression and affective distress can be alleviated, then it would be possible to get a more accurate assessment of what, if any, impact the head injury may have had."

VA hospital and treatment records dated from 2000 to 2010 provide varying diagnoses for the Veteran's psychiatric disorder including bipolar disorder and PTSD.  VA examiner in March 2009 provided an Axis I diagnosis of alcohol dependence episodic, and a history of bipolar disorder and a history of PTSD.  The examiner commented that the Veteran's "reported alcohol use is episodic and if he has not been drinking, he still has psychiatric issues."  He further opined that the Veteran's mental disorder "Is as least as likely as not (50/50 probability) caused by or a result of head injury."

The Veteran was seen for a VA examination in February 2010.   The VA examiner found that the Veteran had an Axis I diagnosis  of bipolar II disorder and alcohol dependence.  VA examiner stated that in his clinical judgment the Veteran has both consciously and unconsciously exaggerated the impact of the incident in the military on his life, and imposed that traumatic narrative onto his whole life.  The examiner commented that the Veteran used that external event to account for all the negative events in his life.  Further, the examiner opined that "it is at least as likely as not" that the Veteran's current psychopathology is related to some degree to the incident in service.  He further opined that it is unlikely that the Veteran's current difficulties in interpersonal relationships have been affected in any significant way by the incident in question.  In addition he stated that although the Veteran has stated that his drinking is episodic, the residual effects are still affecting his current function.  However, it was not possible for the examiner to provide an opinion about the alcohol dependence without resorting to speculation.  

The Board finds the February 2010 VA examination report to be probative.  VA examiner reviewed the claims folder, including the Veteran's medical records.  The examiner also interviewed the Veteran regarding his symptoms and conducted a psychiatric examination.  Moreover, the VA examiner reviewed the Veteran's medical history, including the fact that the Veteran was hit in the face with a brick in service in 1983, which broke his nose, and possibly lost consciousness.  The examiner was aware of the Veteran's tendency to exaggerate and attempt to manipulate the narrative history.  There is no indication that the VA examiner was not aware of the Veteran's past medical history or that any relevant facts were misstated.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

Given the evidence outlined above, the Board finds that the Veteran is entitled to service connection for a bipolar disability.  That is because, the Veteran has a current diagnosis.  Furthermore, the February 2010 VA examiner opined that it is at least as likely as not that the Veteran's current psychopathology is related to some degree to the incident in service.  Consequently, the Board finds that the evidence is in equipoise as to whether the Veteran's acquired psychiatric disability is related to service.  While the Veteran's claims of continuity of symptoms since the incident in service are less than credible, the VA examiner took the Veteran's unreliable reporting into account in rendering an opinion.  Thus, based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a bipolar disorder is warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for bipolar disorder is granted. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


